Citation Nr: 1019895	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-28 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries of the lower extremities.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1949 
to June 1952; July 1952 to June 1954; and served in the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied claims 
for service connection for hearing loss, tinnitus, and cold 
weather injuries of the lower extremities.  

In June 2007, the Board denied the above claims.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated May 28, 2009, 
the Court granted a motion for remand for compliance pursuant 
to a Joint Motion for the issue of service connection for 
residuals of cold weather injuries of the lower extremities.  
The appeal as to the remaining issues (service connection for 
hearing loss and tinnitus) was dismissed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.  


REMAND

The Veteran asserts that he suffers residuals from a cold 
injury he incurred during service.  Statements by the Veteran 
and several service acquaintances are to the effect that the 
Veteran suffered cold injuries during his service in Korea.  
Part of the Veteran's service treatment records are 
unavailable, however, the Veteran states that he did not seek 
treatment for a cold injury while in service.  June 1952 and 
June 1954 separation examination and July 1973 and January 
1977 periodic National Guard examination reports are of 
record and do not reflect complaints or findings of cold 
injury residuals.  

At a January 1995 VA nuclear exposure examination, the 
Veteran reported having high blood pressure, but not diabetes 
mellitus.  At a May 2003 initial VA appointment, the Veteran 
stated he was diagnosed with diabetes mellitus in 1985.  He 
stated he had hypertension in 1981 and gout in 1985.  A 
diabetic foot sensation examination showed the Veteran had 
decreased sensation.  

At a November 2004 VA examination, the Veteran stated he did 
not report problems with feet in service because by the time 
he could get medical treatment, the symptoms had subsided.  
His feet were symptomatic in the winter.  He said it was more 
of an aching with numbness and tingling.  Physical 
examination showed slight edema and a slightly diminished 
left pedal pulse.  He had some poor responses to the 
monofilament.  The examiner opined that the condition was 
less likely than not related to service.  In support, the 
examiner stated that the Veteran had diabetes mellitus and a 
known side effect of diabetes mellitus was peripheral 
neuralgia.  The examiner also stated there was no indication 
of a past diagnosis of a cold injury and Veteran stated the 
onset was four years ago.  The Joint Motion for Remand 
pointed out that the examination does not follow the Cold 
Injury Protocol worksheet pursuant to the VA Clinician's 
Guide.  

In March 2005, Dr. Garcia wrote a letter essentially stating 
that one could not rule out the possible that the Veteran's 
current symptoms were related to an in-service cold injury.  
A VA note from the same month showed the Veteran said 15 
years ago he began to notice numbness, tingling, and cold 
feet that was constant.  He denied pain in his feet.  He said 
he was diagnosed with diabetes mellitus in 1995.  He had 
retinopathy.  

In October 2007, Dr. Tronetti wrote a letter stating that the 
Veteran had non-insulin dependant diabetes mellitus.  "His 
physical examinations have consistently showed evidence of 
neuropathy, which is quite common in diabetics."  

On remand, the Veteran should receive a new VA examination to 
determine the nature and etiology of any cold injury 
residuals, to include whether the Veteran's current lower 
extremity symptoms are related to his currently diagnosed 
diabetes mellitus.  The examiner should reference the VA cold 
injury protocol worksheet and should address the March 2005 
statement of Dr. Garcia.  Also, all VA treatment records 
should be associated with the file.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1. First, obtain and associate with the 
file VA treatment records from the Tampa, 
Brevard and any other VA facility the 
Veteran has been treated.  A negative 
reply is requested.  

2. Next, schedule the Veteran for a 
pertinent VA examination in order to 
determine the nature and etiology of any 
cold injury residuals.  The claims file 
and a copy of this remand must be made 
available to and be reviewed by the 
examiners in conjunction with the 
examination.  The examiner(s) must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted.  

The examiner should reference the Cold 
Injury Protocol worksheet in the VA 
Clinician's Guide (or explain why it is 
not followed) and service examination 
reports, the March 2005 VA clinic report 
(referencing a 15 year history of 
numbness, tingling and coldness in the 
feet and history of diabetes) and the 
March 2005 statement of Dr. Garcia.  

The examiner should opine whether it is 
likely, unlikely, or at least as likely 
as not that the Veteran has residuals of 
cold injury related to service, and if 
so, what they are.  The examiner should 
provide the rationale for the opinion 
provided.  

3. Finally, re-adjudicate the issue of 
service connection for residuals of cold 
weather injuries of the lower 
extremities.  If any benefit remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal, as well 
as a summary of the evidence received 
since the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

